                      Case 2:19-cr-01715-RB Document 60 Filed 08/06/20 Page 1 of 1
 PS8
 (8/88)

                                UNITED STATES DISTRICT COURT
                                                         for
                                                NEW MEXICO

  U.S.A. vs Jamcs Christopher Benvie                             Dockel No. 2: I 9-CR-0171 5-RB-1




                                 Petition for Action on Conditions of Pretrial Release

 COMES NOW Anthony L. Carter PRETRIAL SERVICES OFFICER presenting an official report upon the
 conduct of James Christopher Benvie who was placed under pretrial release supervision by the Honorable Shon
 T. Erwin, United States Magistrate Judge, sitting in the court at Oklahoma City, Oklahoma, on June 25,2019,
 with conditions which included the following:

       1.   (7)O: The defendant must maintain residence at a halfiray house or community conections center,   as the
            pretrial services office or supervising officer considers necessary.

       2.   The defendant is restricted to residing at La Pasada Halfway House, Albuquerque, New Mexico. and is
            authorized release for employment purposes only.


   RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSf, AS FOLLOWS:
On August 3, 2020, Pretrial Services received a phone call from Daryl Agnes, La Pasada Halflvay House Program
Director, regarding the conduct of the defendant. On August 2,2020, the defendant finished working at
approximately 5:00 p.m. but did not retum to the La Pasada Halfway House until approximately 1:00 a.m. The
defendant did not obtain permission to remain absent from the facility. As a result, the La Pasada Halfivay House
advised they will no longer allow the defendant to reside at the facility.

 PRAYING THAT THE COURT WILL ORDER A WARRANT FOR THE DEFENDANT'S ARRNST

                                                      I declare under penalty ofperjury that the ioregoing is true and
                                                      correct.

                                                      Executed on: August 6, 2020




                                                                 Anthony L. Carter
                                                                 United Statcs Probation Officer

                                                                 Placel Albuquerquc, Nerv Mexico
